              Case 1:21-cr-00306-APM Document 23 Filed 04/15/21 Page 1 of 2




 1   ATTORNEYS FOR FREEDOM LAW FIRM
     3185 S. Price Road
 2   Chandler, Arizona 85248
     Phone (480) 755-7110
 3   Fax (480) 857-0150
     Andrew C. Marcantel – SBN 031809
 4   Andy@AttorneysForFreedom.com
     Attorney for Defendant
 5
                            IN THE UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF COLUMBIA
 7                                             )
     United States of America,                 ) Case No. 1:21-mj-00094-ZMF-1
 8                                             )
                          Plaintiff,           )
 9                                             )
     vs.                                       ) APPEARANCE OF COUNSEL
10                                             )
     Jon Ryan Schaffer,                        )
11                                             )
                          Defendant.
12
     To:    The clerk of court and all parties of record
13
            The Attorneys for Freedom Law Firm, by Andrew C. Marcantel, are admitted or
14
     otherwise authorized to practice in this Court and appear in this case as counsel for Jon Ryan
15
     Schaffer.
16

17   Date: April 15, 2021                       /s/ Andrew C. Marcantel, Esq.
                                                Signature
18

19
                                                Andrew C. Marcantel, Esq.           031809
20                                              Print Name                      AZ Bar Number
21                                              3185 South Price Road
22                                              Address

23                                              Chandler, Arizona                   85248
                                                City/State                          Zip Code
24

25                                              (480) 755-7110 Andy@AttorneysForFreedom.com
                                                Phone                      Email Address
26
              Case 1:21-cr-00306-APM Document 23 Filed 04/15/21 Page 2 of 2




 1

 2
                                     CERTIFICATE OF SERVICE
 3          I hereby certify that on April 15, 2021, I filed the Original with the Clerk of the Court
     using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
 4
     following CM/CEF registrants:
 5

 6   Ahmed Baset, Esq.
 7   Assistant U.S. Attorney

 8   Honorable Zia M. Faruqui
     U.S. District Court Judge
 9

10

11   Date: April 15, 2021                       /s/ Madalyn Schlegel
                                                Signature
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                   2
